Citation Nr: 0505702	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  97-26 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for dermatitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

It is noted that the veteran was awarded an increased 
evaluation for his service-connected dermatitis, from 10 to 
30 percent disabling by an October 2000 rating decision.  
Because he continues to disagree with the current rating 
assigned, the claim of an increased rating above 30 percent 
for this disability remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).

This case was before the Board previously in March 2004 when 
it was remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., for additional development.  The 
requested development has been completed.

This case has been advanced on the Board's docket based on 
the veteran's age.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran's dermatitis is treated with antihistamines, 
an antifungal compound, and dry skin lotion and is currently 
manifested by keratosis on his forehead, temples, scalp, 
lower arms, chest, abdomen, and left ankle; erythema on the 
palms of his hands; slightly increased pigmentation on his 
distal legs; and macules in the perianal area with itching in 
the affected areas.

4.  The veteran's current treatment regimen consists of 
topical medications, with no systemic therapy, and there are 
no systemic or nervous manifestations of the disease.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for dermatitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7817 (2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 
7806, 7817 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.


A substantially complete application for the veteran's 
increased rating claim was received on December 30, 1996.  
Thereafter, in a rating decision dated in May 1997, the 
veteran's claim was denied.  Only after that rating action 
was promulgated did the RO, on November 26, 2001, provide 
notice to the veteran regarding what information and evidence 
is needed to substantiate his increased rating claim, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  The AMC provided 
similar notice to the veteran on March 26, 2004.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on November 26, 
2001, and March 26, 2004, was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by VA 
at that time, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In this case, it was legally impossible to 
provide VCAA notice prior to adjudicating the veteran's 
claim, since the VCAA was not in effect at that time.  After 
the notice was provided, the case was readjudicated.  
Supplemental Statements of the Case (SSOCs), adjudicating the 
veteran's increased rating claim, were provided to the veteran 
in November 2002, February 2003, September 2003, and November 
2004.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Letters from VA dated on November 26, 2001, 
and March 26, 2004, complied with these requirements for the 
veteran's increased rating claim.

Additionally, the Board notes that the November 26, 2001, and 
March 26, 2004 letters to the veteran properly notified him 
of his statutory rights.  That is, even though the each 
letter requested a response within 60 days, a recently 
enacted amendment to the VCAA clarified that the one-year 
period within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before 
expiration of that time period.  38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  In a 
March 26, 2004 letter from the AMC, the veteran was requested 
to provide releases to permit VA to obtain records of 
additional private medical treatment of the veteran.  See 
38 C.F.R. § 3.159(c)(1)(ii) (2004).  The veteran was advised 
that he could submit the private medical records to VA 
himself.  The veteran did not return the releases or provide 
the additional medical records.  Without the requested 
releases from the veteran, VA is unable to obtain the 
identified private medical records.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided VA examinations with 
regard to his increased rating claim in May 1997, November 
2000, March 2002, and April 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of the claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  

Further, VA's efforts have substantially complied with the 
instructions contained in the March 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
March 2004 Remand from the Board directed the AMC to obtain 
VA medical records for treatment of the veteran since 2001.  
Records for VA treatment of the veteran through February 2003 
have been obtained.  At an April 2004 VA skin diseases 
examination, the veteran did not indicate that he has 
received treatment by VA for his skin disorder since February 
2003, and he did not respond to the March 2004 VCAA letter 
requesting information as to treatment.  Based on the report 
of the April 2004 VA examination, the Board concludes that 
the veteran has not received VA medical treatment for his 
skin disorder since February 2003.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2004).

Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2004).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The veteran's service-connected dermatitis has been rated 
under Diagnostic Code 7817.  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, including the rating criteria 
for evaluating skin disorders.  See 67 Fed. Reg. 49590 (July 
31, 2002).  This amendment was effective August 30, 2002.  
Id.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to August 30, 
2002, the Board cannot apply the revised regulations.

The AMC considered the both the old and the new regulations 
in a November 2004 Supplemental Statement of the Case and 
provided the rating criteria.  Therefore, the veteran and his 
representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Prior to August 2002, there were no specific evaluation 
criteria for dermatitis exfoliativa.  See 67 Fed. Reg. at 
49592.  Dermatitis exfoliativa under Diagnostic Code 7817 was 
rated as for eczema dependent upon the location, extent, and 
repugnant or otherwise disabling character of manifestations.  
38 C.F.R. § 4.118, Diagnostic Code 7817 (2002).  Under 
Diagnostic Code 7806 for eczema, a 30 percent rating was 
warranted for a skin disorder with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for a skin disorder with 
systemic or nervous manifestations, accompanied by 
ulceration, extensive exfoliation, or extensive crusting.  A 
50 percent rating was also warranted for an exceptionally 
repugnant skin disorder.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Under the amended rating criteria, exfoliative dermatitis 
under Diagnostic Code 7817 and dermatitis under Diagnostic 
Code 7806 are rated under criteria that are disease-specific 
for these conditions.  See 67 Fed. Reg. at 49593.  
Exfoliative dermatitis is a disease that may be very severe, 
and its treatment is different from that of most other skin 
conditions.  Id.  Under Diagnostic 7817, a 30 percent 
evaluation is assigned for exfoliative dermatitis with any 
extent of involvement of the skin and requiring systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period.  
For a 60 percent evaluation, generalized involvement of the 
skin, without systemic manifestations, must be present and 
constant or near-constant systemic therapy during the past 
12-month period required.  For a 100 percent evaluation, 
generalized involvement of the skin and systemic 
manifestations (such as fever, weight loss, and 
hypoproteinemia) must be present, plus constant or near-
constant systemic therapy required during the past 12-month 
period required.  38 C.F.R. § 4.118, Diagnostic Code 7817 
(2004).  Under Diagnostic Code 7806 for dermatitis or eczema, 
a 30 percent disability rating is assigned for dermatitis or 
eczema, affecting 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas, or for dermatitis or eczema 
that required systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of 6 weeks 
or more, but not constantly, during the past 12-month period.  
A 60 percent disability rating is assigned for dermatitis or 
eczema, affecting more than 40 percent of the entire body or 
more than 40 percent of exposed areas, or for dermatitis or 
eczema that required constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).

The Board concludes that, regardless of which set of rating 
criteria are applied, the objective medical evidence shows 
disability that more nearly approximates that which warrants 
the assignment of the current 30 percent disability rating, 
rather than a higher rating.  See 38 C.F.R. § 4.7 (2004).  
The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor; however, the preponderance 
of the evidence is against the assignment of a disability 
rating greater than 30 percent.

The evidence of record presents a clear, consistent picture 
of the veteran's skin disorder.  At an April 2004 VA skin 
diseases examination, the veteran complained of a constant 
rash and itching.  His symptoms were treated with constant or 
near-constant antihistamines.  He had also been treated with 
Eucerin for several months, Lubriderm for a few months, and 
Lamisil pills for one month.  The veteran has pruritis on his 
buttocks with intergluteal lesions that ooze and are bloody 
from scratching.  He has keratosis lesions, described as very 
fine rough spots on his scalp, rough spots on his forehead 
and temple, fine rough skin on his chest and abdomen, 
discolored scars from liquid nitrogen spray on his dorsal 
lower arms, and one pinhead-size lesion on his left ankle.  
He also had erythema on the palms of his hands, very slightly 
increased pigmentation of his distal legs, and macules in the 
perianal area.  The April 2004 VA examination shows symptoms 
and treatment consistent with those indicated on VA 
examinations in May 1997, November 2000, and March 2002; 
private medical records from C. L., D.O. (Dr. L.); M. C., 
D.O. (Dr. C.); and J.A., D.O. (Dr. A.); and VA outpatient 
treatment records.

With regard to the old criteria, the veteran's dermatitis is 
not exceptionally repugnant.  Photographs of the veteran's 
face, taken at the April 2004 VA examination, show at most 
marked disfigurement.  The affected areas of the veteran's 
head, face, and neck show only slight differentiation from 
the non-affected area.  There is no evidence that the veteran 
has systemic or nervous manifestations.  The veteran's 
symptoms more nearly approximate the criteria for a 30 
percent disability rating than the criteria for a 50 percent 
disability rating.  Accordingly, the preponderance of the 
evidence is against the assignment of a 50 percent disability 
rating under old Diagnostic Code 7806 for the veteran's 
dermatitis.

With regard to the amended criteria, at an April 2004 VA skin 
diseases examination, the examiner noted that only 20 to 40 
percent of the veteran's entire body and only 5 percent of 
exposed areas were affected by the veteran's skin disorder.  
Further, the veteran is treated only with an antifungal 
compound, dry skin lotion, and antihistamines.  The VA 
examiner who examined the veteran in April 2004 reviewed the 
veteran's claims folder, including statements from private 
physicians concerning their treatment of the veteran, and 
determined that he does not require systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids or other immunosuppressive drugs, PUVA or UVB 
treatments, or electron beam therapy.  Statements from L. S., 
M.D. (Dr. S.), dated in June 1998, September 1998, and June 
1999 show that she treated the veteran with UVB treatments in 
1998, but there is no indication that the veteran has had any 
such treatment since that time more than six years ago (the 
regulation requires such treatment within the prior 12-month 
period).  In order to evaluate the veteran's dermatitis as 60 
percent disabling, it is required that the severity of the 
disability more nearly approximate the criteria for that 
rating than for the lower rating.  Because the veteran meets 
none of the bases for a 60 percent disability evaluation 
under either Diagnostic Code 7806 or Diagnostic Code 7817, a 
higher rating is not warranted under the amended regulations.

Accordingly, the preponderance of the evidence demonstrates 
that a disability rating for dermatitis greater than 30 
percent under either the old or the amended criteria is not 
warranted.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to skin disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required any recent 
periods of hospitalization for his service-connected 
dermatitis.

Although the veteran is unemployed, it is undisputed that the 
veteran's service-connected disability had an adverse effect 
on his employment, but it bears emphasizing that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2004).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to a disability rating greater than 30 percent 
for the veteran's service-connected dermatitis is denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


